Citation Nr: 0837829	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-15 673	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Jeanne Fugate, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The decedent had active duty service from October 1942 to May 
1943.  The decedent died in October 1978, and the decedent's 
widow is the appellant in this matter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  Jurisdiction of the claims file was later 
transferred to the Houston, Texas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her May 2007 substantive appeal, the appellant 
specifically indicated that she wished to be scheduled for a 
travel Board hearing before a Veterans Law Judge of the Board 
sitting at the RO.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2008), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire for one.

The Board also notes that the RO has been sending 
correspondence to the incorrect representative in this case.  
Of record is a September 2003 letter from Jeanne Fugate, 
Esquire, in which it is indicated that Attorney Fugate was 
retained to represent the appellant in this matter.  The 
Paralyzed Veterans of America (PVA), rather than Attorney 
Fugate, were provided with correspondence regarding the claim 
currently on appeal.  On remand, the RO should provide 
Attorney Fugate with copies of this correspondence.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a travel 
Board hearing at the Houston, Texas, 
Regional Office before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.

2.  Provide Attorney Fugate with copies of 
the July 20, 2006, rating decision, August 
16, 2006, notice letter, February 15, 
2007, statement of the case, this remand 
and any future correspondence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

